DETAILED ACTION
This action is responsive to the Applicant’s response filed 2/14/2022.
As indicated in Applicant’s response, claims 21, 28, 35 have been amended, and claims 1-20, 27, 34 cancelled.  Claims 21-26, 28-33, 35-39 are pending in the office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21, 28, 35 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 3, 7, 10, 17 of U.S. Patent No. 10,394,627 (hereinafter ‘627).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 21					‘627 claim 7
implemented method comprising: providing a front-end binding framework having a data controller that interacts 

providing a back-end binding framework with a data 
model controller that manages a data model, the front-end binding framework and the back-end binding framework 
being different types of frameworks;



two-way binding for the bindable property or method 
between the data controller of the front-end binding 
framework and the back- end binding framework, the asynchronous two-way binding comprising updating the bindable property or method in the data model when data changes at the user interface;

implementing, via a bridge controller, an asynchronous
 two-way binding for the bindable property or method 
between the data controller of the front-end binding 
framework and the back-end binding framework to update 
the bindable property or method in the data model when
 data changes at the user interface and to update the view 
on the user device when data changes at the data model;
wherein the providing a front-end binding framework operation, the providing a back-end framework operation 
and the implementing operation are initiated in response to
 an operation performed through the user interface of the 
user device; generating a request object corresponding to the 
data model for a binding request in the front-end binding framework;
receiving at the front-end binding framework a binding 
request with request data for the binding property or 
method from the user interface; generating a request object
 for the binding request in the front-end binding framework, the
 the request object associated with the binding request; 
placing the request object onto a callback queue in the 
front-end binding framework;
the asynchronous two-way binding comprising generating a post message related to the bindable property or method 
that comprises parameters indicating values and types of 
the bindable property or method, and asynchronously calling the data model to update the view on the user device in response to an action request for the bindable property or method, and
generating a post message for the request object in the front-end binding framework; obtaining asynchronously the post message corresponding to the binding request from the data controller, the post message including at least a peer identifier, a binding type and a verb associated with the binding 
request; dispatching a bridge request based on the post 
; accessing the 
callback queue to identify the request object corresponding 
to the data model response; 

the binding request.
invoking a callback function for the request object to update the view of the user interface via a bridge response with the data from the data model which is sent from the bridge controller to the front-end binding framework in response to the binding request.


Note1: Action of dispatching a binding request and obtaining a data model response responsive to an obtained asynchronous post message and real-time user request (at a user interface) directed at a front-end binding framework for generating a request object associated with said data model response reads on generating asynchronous calling directed from the front-end framework to accesss the data model.
Instant claims 28 and 35 contain the same features and action steps of instant claim 21, hence would be deemed obvious over the subject matter of ‘627 claim 7 from above.
Iinstant (method) claim 21 is deemed obvious over ‘627 claim 3 in view of the latter reciting “obtaining asynchrnous post message” and “dispatching bridge request”.
Further, instant (system) claim 28 is deemed obvious over ‘627 (system) claim 10 in view of features “obtaining asynchrnous post message” and “dispatching bridge request” recited in ‘627 claim 10.
	Instant (medium) claim 35 is also deemed obvious over ‘627 (system) claim 17 in view of features “obtaining asynchrnous post message” and “dispatching bridge request” recited in ‘627 claim 17
	Iinstant claims 22-26, 29-33, 36-39 for being dependent upon a rejected base claim are therefore non-patentable in view of the Double Patenting rejections set forth from above.
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are moot in light of the latest action rejection now presented with adjusted grounds being necessitated by the Amendments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

March 17, 2022